DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2021 has been entered.
 
Response to Arguments
Rejections under 35 USC 103
Applicant’s Argument: Applicant argues that the cited portions of Wang are used to teach transmission of “an RLC status report” however Sachs and Wang fails to teach transmitting the report based on the claimed conditions e.g. “quantity of unreceived bytes […] reception of a group-specific polling request” as claimed.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amendments have changed the scope of the invention and the Examiner has applied a new reference. Examiner notes, as admitted by Applicant, that Sachs teaches a status report from receivers in response to the message poll. The poll request is addressed to multiple receiver thus there is evidence that the poll request contains some type of identifier to trigger the group of receivers to respond with a status report when addressed by the poll request. A new reference is used to modify Sachs to teach that the polling message triggering the response can address specific receiver group with an identifier that matches an identifier assigned to the receivers of the group.

Applicant’s Argument: Applicant argue that ¶0064 of Sachs does not teach “indicates a sequence number of a start of the RLC AM transmission window” as in claim 5. Sachs adjustment pertains to a receiver window adjustment. 
Examiner’s Response: Applicant's arguments filed 10/31/022 have been fully considered but they are not persuasive. Examiner asserts that the adjustment indication pertains to the transmission window. In Sachs, the synchronization procedure results in alignment of transmission window edges and receiver window edges ¶0023, ¶0053, ¶0066. In cited ¶0064, the MRW message which is used to synchronize the receiver devices indicates the sequence number to which the receiver window has to be advanced in order that synchronization is achieved i.e. the receiver window and transmission window are aligned. Thus the message effectively indicates the start of the transmission window by indicating the sequence number to move the edge of the receiver window in order to be synchronized or aligned with the transmission window.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-8, 11-15, 17-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (“Sachs”) (US 20060154603 A1) in view of Wang (US 20220109636 A1) and Wang et al. (US 20170317727 A1, hereinafter ‘727).

Regarding claim 1, Sachs teaches:
A method of wireless communication performed by a user equipment (UE), comprising: receiving a configuration for a multicast or broadcast radio bearer (MRB) in a radio link control (RLC) acknowledged mode (AM) [¶0050 teaches multicast bearer being negotiated, ¶0054 being for RLC AM mode, ¶0055-56 further teaches receiving a status polling considered a configuration for multicast bearer]; 
determining an adjustment of an RLC AM transmission window of a network entity, the RLC AM transmission window being adjusted based on retransmission of RLC packets associated with the MRB [¶0062 teaches network entity performing a forced synchronization when high number of transmission errors, stopping retransmissions and skipping the missing packets, ¶0064 forced synchronization wherein synchronization is to align transmitter windows and receiver windows that have been adjusted, indicating an adjustment to the sliding window, further shown in ¶0082 transmission window is moved resulting in triggering a synchronization]; 
and synchronizing an RLC AM reception window of the UE with the RLC AM transmission window based at least in part on determining the adjustment of the RLC AM transmission window [¶0064-66 synchronize reception window of UE receivers based on adjustment of RLC AM transmission window], the RLC AM reception window being associated with reassembly of RLC packets [¶0063];
transmitting an RLC status report, indicating one or more negative acknowledgements (NACKs) for one or more RLC packets [¶0032 reply to poll message, indicate transmission status in a status message from receivers, ¶0055 teaches further poll requesting status from receivers, including NACK for packets ¶0052], based at least in part on at least one of: a quantity of unreceived bytes satisfying a threshold, or reception of a group-specific polling request that includes a addressing information associated with the UE [¶0052-55, ¶0032, status report sent by receiver device in response to a group-specific polling request as the POLL request is addressed to a group of receivers thus the receiver matches the poll request to themselves to know to respond with the NACK information]
Sachs teaches moving the transmission window in the event of bad channel conditions and triggering synchronization of the transmission and receive windows based on a number of retransmissions ¶0066 but does not teach clearly teach transmission window adjustment based on retransmissions however Wang teaches an adjustment of a transmission window of a network entity, the transmission window being adjusted based at least in part on a threshold quantity of retransmission of packets being satisfied [¶0111, “When the network device retransmits the first data packet, if the number of times of retransmission of the first data packet reaches a second threshold, it is confirmed that the first data packet is accurately received by the at least one terminal device, and the network device moves the send window”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that adjustments occur in response to retransmission threshold being reached as in Wang. Sachs teaches adjusting a transmission window and it would be obvious to modify Wang to specify adjusting based on a retransmission maximum as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024.	Sachs teaches group addressing for a polling request but not specifically an identifier matching that of the UE however ‘727 teaches more specifically polling request concept where a group-specific polling request that includes a value that matches at least a portion of an identifier associated with the UE [¶0069 poll frame sent to UE with a group ID requesting feedback information ¶0042-43 group IDs allow recipients to determine if intended receiver as group ID matches value of group ID associate with receiver].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the group polling message in Sachs specifically address a group ID that matches a group ID assigned to a recipient. Sachs teaches ¶0032-33 that the poling request is addressed to a group of terminals to prompt them to respond, which suggests that the request includes an identifier allowing it to address specific recipients comprising a group i.e. includes a value that matches a value associated with the group. This can be e.g. a group ID known to both sides and thus it would have been obvious to specify a value being a group ID as in ‘727 to enable devices to learn if it is an intended recipient as in ¶0042-43 of Wang and avoid transmitting. 

Regarding claim 2, Sachs-Wang-‘727 teaches:
The method of claim 1, wherein determining the adjustment of the RLC AM transmission window comprises determining the adjustment of the RLC AM transmission window based at least in part on expiration of a timer [Sachs ¶0024 timer expires, cause synchronization as in ¶0062-66 involving adjustment of transmission window].

Regarding claim 3, Sachs-Wang-‘727 teaches:
The method of claim 1, wherein determining the adjustment of the RLC AM transmission window comprises receiving an indication of the adjustment of the RLC AM transmission window [Sachs ¶0064 MRW command indicating the adjustment of a sliding window, ¶0082 further showing that synchronization based on moving the sending window].

Regarding claim 4, Sachs-Wang-‘727 teaches:
The method of claim 3, wherein the indication of the adjustment of the RLC AM transmission window is received in a status control protocol data unit or another RLC control protocol data unit [Sachs ¶0064 MRW considered status control message].

Regarding claim 5, Sachs-Wang-‘727 teaches:
The method of claim 3, wherein the indication of the adjustment of the RLC AM transmission window indicates a sequence number of a start of the RLC AM transmission window [Sachs ¶0064 indicates sequence number to be advanced for the receiver window to cause the receiver window to be aligned with the transmission window, thus the message effective indicates the sequence number that is the start of the transmission window, see ¶0023, ¶0053, ¶0066 MRW synchronization aligns transmission and receiver window sequence numbers].

Regarding claim 7, Sachs-Wang-‘727 teaches:
The method of claim 1.
Sachs teaches a configured window size ¶0069 but does not teach configuring this to the device however Wang teaches wherein the configuration for the MRB indicates a maximum window size of the RLC AM reception window for the MRB [Wang ¶0121 window length indicates including min and maximum bounds of window length considered indicating a maximum size, see further ¶0196 window size via MCCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that window size be configured to the receiver. Sachs teaches configuring a bearer but does not expressly teach configuring this variable however Wang teaches configuring the window size as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024 for properly implementing feedback.

Regarding claim 8, Sachs-Wang-‘727 teaches:
The method of claim 1, further comprising receiving an initial transmission as a multicast or broadcast (M/B) transmission via the MRB and receiving a retransmission as either an M/B transmission or a unicast transmission via one of the MRB or a dedicated radio bearer [Sachs ¶0054 “Data is multicast in data blocks from a transmitter T to M receivers R1-RM in data blocks PDU” and “It is possible to perform the retransmissions either on the bearer for the multicast transmission or on dedicated links to the respective receivers”].

Regarding claim 11, Sachs-Wang-‘727 teaches:
The method of claim 1, wherein transmitting the RLC status report comprises: transmitting the RLC status report based at least in part on at least one of: expiration of a timer associated with transmission of the RLC status report, a quantity of unreceived RLC packets satisfies a threshold, reception of an RLC packet with a sequence number having a threshold offset from a sequence number of an unreceived RLC packet, reception of a polling request and a determination that a randomly generated number satisfies a configured condition for the MRB [Sachs ¶0055 poll message prompts status response including NACK after a random number being a random delay satisfying a delay before sending the response].

Regarding claim 12, Sachs teaches:
A method of wireless communication performed by a network entity, comprising: configuring a set of user equipments (UEs) for a multicast or broadcast traffic flow using a radio link control (RLC) acknowledged mode (AM) [¶0050 teaches multicast bearer being negotiated, ¶0054 being for RLC AM mode, ¶0055-56 further teaches receiving a status polling considered a configuration for multicast bearer for multiple UEs ¶0060-66]; determining an adjustment of an RLC AM transmission window of the base station, the RLC AM transmission window being adjusted based on retransmission of RLC packets associated with the multicast or broadcast traffic flow [¶0062 teaches a forced synchronization when high number of transmission errors, stopping retransmissions, ¶0064 forced synchronization wherein synchronization is to align transmitter windows and receiver windows that have been adjusted, indicating an adjustment to the sliding window, further shown in ¶0082 transmission window is moved triggering a synchronization]; and transmitting, to one or more UEs of the set of UEs, an indication of the adjustment of the RLC AM transmission window [¶0064-66 send MRW to synchronize reception window of UE receivers based on adjustment of RLC AM transmission window Figure 2];
receiving an RLC status report, indicating one or more negative acknowledgments (NACKs) for one or more RLC packets, based at least in part on at least one of [¶0032 reply to poll message, indicate transmission status in a status message from receivers, ¶0055 teaches further poll requesting status from receivers, including NACK for packets ¶0052]: a quantity of unreceived bytes satisfying a threshold, or reception of a group-specific polling request that includes a addressing information associated with the UE [¶0052-55, ¶0032, status report sent in response to a group-specific polling request as the poll is addressed to a group of receivers thus the receiver match the poll request to themselves to know to respond with the NACK information].
Sachs teaches moving the transmission window in the event of bad channel conditions and triggering synchronization of the transmission and receive windows based on a number of retransmissions ¶0066 but does not teach clearly teach transmission window adjustment based on retransmissions however Wang teaches an adjustment of a transmission window of a network entity, the transmission window being adjusted based at least in part on a threshold quantity of retransmission of packets being satisfied [¶0111, “When the network device retransmits the first data packet, if the number of times of retransmission of the first data packet reaches a second threshold, it is confirmed that the first data packet is accurately received by the at least one terminal device, and the network device moves the send window”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that adjustments occur in response to retransmission threshold being reached as in Wang. Sachs teaches adjusting a transmission window and it would be obvious to modify Wang to specify adjusting based on a retransmission maximum as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024.
Sachs teaches group addressing for a polling request but not specifically an identifier matching that of the UE however ‘727 teaches more specifically polling request concept where a group-specific polling request that includes a value that matches at least a portion of an identifier associated with the UE [¶0069 poll frame sent to UE with a group ID requesting feedback information ¶0042-43 group IDs allow recipients to determine if intended receiver as group ID matches value of group ID associate with receiver].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the group polling message in Sachs specifically address a group ID that matches a group ID assigned to a recipient. Sachs teaches ¶0032-33 that the poling request is addressed to a group of terminals to prompt them to respond, which suggests that the request includes an identifier allowing it to address specific recipients comprising a group i.e. includes a value that matches a value associated with the group. This can be e.g. a group ID known to both sides and thus it would have been obvious to specify a value being a group ID as in ‘727 to enable devices to learn if it is an intended recipient as in ¶0042-43 of Wang and avoid transmitting. 

Regarding claim 13, Sachs-Wang-727 teaches:
The method of claim 12, wherein determining the adjustment of the RLC AM transmission window comprises determining the adjustment of the RLC AM transmission window based at least in part on expiration of a timer [Sachs ¶0024 timer expires, cause synchronization as in ¶0062-66 involving adjustment of transmission window], or reception of a hybrid automatic repeat request failure indication from a medium access control layer.

Regarding claim 14, Sachs-Wang-‘727 teaches:
The method of claim 12, wherein the indication of the adjustment of the RLC AM transmission window is transmitted in a status control protocol data unit or another RLC control protocol data unit [Sachs ¶0064 MRW considered status control message].

Regarding claim 15, Sachs-Wang-‘727 teaches:
The method of claim 12, wherein the indication of the adjustment of the RLC AM transmission window indicates a sequence number of a start of the RLC AM transmission window [Sachs ¶0064 indicates sequence number to be advanced for the receiver window to cause the receiver window to be aligned with the transmission window, thus the message effective indicates the sequence number that is the start of the transmission window, see ¶0023, ¶0053, ¶0066 MRW aligns transmission and receiver window sequence numbers].

Regarding claim 17, Sachs-Wang-‘727 teaches:
The method of claim 12 wherein the indication of the adjustment of the RLC AM transmission window is transmitted to all UEs in the set of UEs [Sachs ¶0064, “a forced synchronization can be performed in an ARQ PTM protocol by sending a message MRW from the transmitter to all or some receivers. Message MRW initiates a moving of the receiver window”].

Regarding claim 18, Sachs-Wang-‘727 teaches:
The method of claim 12 wherein the RLC AM reception window is associated with reassembly of RLC packets associated with the MRB [Sachs ¶¶0063]].
Sachs teaches a configured window size ¶0069 but does not teach configuring this to the device however Wang teaches wherein the configuration indicates a maximum window size of an RLC AM reception window for a multicast or broadcast radio bearer (MRB) configured for a UE of the set of UEs [Wang ¶0121 window length indicates including min and maximum bounds of window length considered indicating a maximum size, see further ¶0196 window size via MCCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that window size be configured to the receiver. Sachs teaches configuring a bearer but does not expressly teach configuring this variable however Wang teaches configuring the window size as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024 for properly implementing feedback.

Regarding claim 19, Sachs-Wang-‘727 teaches:
The method of claim 12, further comprising transmitting an initial transmission as a multicast or broadcast (M/B) transmission via a multicast or broadcast radio bearer (MRB) and transmitting a retransmission as either an M/B transmission or a unicast transmission via one of the MRB or a dedicated radio bearer [Sachs ¶0054 “Data is multicast in data blocks from a transmitter T to M receivers R1-RM in data blocks PDU” and “It is possible to perform the retransmissions either on the bearer for the multicast transmission or on dedicated links to the respective receivers”].

Regarding claim 20, Sachs-Wang-‘727 teaches:
The method of claim 19 further comprising determining whether to transmit the retransmission as the M/B transmission or the unicast transmission based at least in part on at least one of a quantity of UEs indicating a negative acknowledgement (NACK) in RLC status reports, a quantity of NACKs in the RLC status reports or a quantity of RLC status reports that include a NACK [Sachs ¶0054 teaches determining dedicated or M/B, and based on quantity of NACKs in reports ¶0056-60]].


Regarding claim 21, Sachs-Wang-‘727 teaches:
The method of claim 12, further comprising determining the adjustment of the RLC AM transmission window based at least in part on a determination that a timer, associated with receiving negative acknowledgment (NACK) feedback from the set of UEs, has expired [Sachs ¶0024 timer expires, cause synchronization as in ¶0060-66 involving adjustment of transmission window] associated with NACK based on a timer ¶0060].

Regarding claim 22, Sachs-Wang-‘727 teaches:
The method of claim 12 further comprising: transmitting a polling request to the one or more UEs of the set of UEs, wherein the polling request is associated with at least one of: a condition, for the multicast or broadcast traffic flow, that controls whether a UE responds to the polling request with an RLC status report [Sachs ¶0055-56, transmitter requests status with condition, POLL, to prompt response with status report, being STATUS indicating ACK or NACK information ¶0056-60], or a value, included in the polling request, that controls whether the UE responds to the polling request with the RLC status report based at least in part on the value matching at least a portion of an identifier associated with the UE.

Regarding claim 23, Sachs teaches:
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured [[0048 UEs] to: receive a configuration for a multicast or broadcast radio bearer (MRB) in a radio link control (RLC) acknowledged mode (AM) [¶0050 teaches multicast bearer being negotiated, ¶0054 being for RLC AM mode, ¶0055-56 further teaches receiving a status polling considered a configuration for multicast bearer]; determine an adjustment of an RLC AM transmission window of a base station, the RLC AM transmission window being adjusted based on retransmission of RLC packets associated with the MRB [¶0062 teaches a forced synchronization when high number of transmission errors, stopping retransmissions and skipping the missing packets, ¶0064 forced synchronization wherein synchronization is to align transmitter windows and receiver windows that have been adjusted, indicating an adjustment to the sliding window, further shown in ¶0082 transmission window is moved resulting in triggering a synchronization]; synchronize an RLC AM reception window of the UE with the RLC AM transmission window based at least in part on determining the adjustment of the RLC AM transmission window of the network entity [¶0064-66 synchronize reception window of UE receivers based on adjustment of RLC AM transmission window], the RLC AM reception window being associated with reassembly of RLC packets [¶0063],
And transmit an RLC status report, indicating one or more negative acknowledgements (NACKs) for one or more RLC packets [¶0032 reply to poll message, indicate transmission status in a status message from receivers, ¶0055 teaches further poll requesting status from receivers, including NACK for packets ¶0052], based at least in part on at least one of: a quantity of unreceived bytes satisfying a threshold, or reception of a group-specific polling request that includes a addressing information associated with the UE [¶0052-55, ¶0032, status report sent in response to a group-specific polling request as the poll is addressed to a group of receivers thus the receiver match the poll request to themselves to know to respond with the NACK information]
Sachs teaches moving the transmission window in the event of bad channel conditions and triggering synchronization of the transmission and receive windows based on a number of retransmissions ¶0066 but does not teach clearly teach transmission window adjustment based on retransmissions however Wang teaches an adjustment of a transmission window of a network entity, the transmission window being adjusted based at least in part on a threshold quantity of retransmission of packets being satisfied [¶0111, “When the network device retransmits the first data packet, if the number of times of retransmission of the first data packet reaches a second threshold, it is confirmed that the first data packet is accurately received by the at least one terminal device, and the network device moves the send window”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that adjustments occur in response to retransmission threshold being reached as in Wang. Sachs teaches adjusting a transmission window and it would be obvious to modify Wang to specify adjusting based on a retransmission maximum as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024.
Sachs teaches group addressing for a polling request but not specifically an identifier matching that of the UE however ‘727 teaches more specifically polling request concept where a group-specific polling request that includes a value that matches at least a portion of an identifier associated with the UE [¶0069 poll frame sent to UE with a group ID requesting feedback information ¶0042-43 group IDs allow recipients to determine if intended receiver as group ID matches value of group ID associate with receiver].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the group polling message in Sachs specifically address a group ID that matches a group ID assigned to a recipient. Sachs teaches ¶0032-33 that the poling request is addressed to a group of terminals to prompt them to respond, which suggests that the request includes an identifier allowing it to address specific recipients comprising a group i.e. includes a value that matches a value associated with the group. This can be e.g. a group ID known to both sides and thus it would have been obvious to specify a value being a group ID as in ‘727 to enable devices to learn if it is an intended recipient as in ¶0042-43 of Wang and avoid transmitting. 

Regarding claim 24, Sachs-Wang-‘727 teaches:
The UE of claim 23, wherein the one or more processors, when determining the adjustment of the RLC AM transmission window are configured to determine the adjustment based at least in part on expiration of a timer [Sachs ¶0024 timer expires, cause synchronization as in ¶0060-66 involving adjustment of transmission window].

Regarding claim 25, Sachs-Wang-‘727 teaches:
The UE of claim 23, wherein the one or more processors, when determining the adjustment of the RLC AM transmission window are configured to receive an indication of the adjustment of the RLC AM transmission window  [Sachs ¶0064 MRW command].

Regarding claim 27, Sachs-Wang-‘727 teaches:
The UE of claim 23, wherein the one or more processors, to transmit the RLC status report, are configured to: transmit the RLC status report [Sachs ¶0079 NACKs sent in response to polling], based at least in part on at least one of: expiration of a timer associated with transmission of the RLC status report , a quantity of unreceived RLC packets satisfies a threshold, reception of an RLC packet with a sequence number having a threshold offset from a sequence number of an unreceived RLC packet, reception of a polling request and a determination that a randomly generated number satisfies a configured condition for the MRB [Sachs ¶0055 poll message prompts status response including NACK after a random number being a random delay to avoid conditions before sending the response back].

Regarding claim 28, Sachs teaches:
A network entity for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors [¶0048 base station] configured to: configure a set of user equipments (UEs) for a multicast or broadcast traffic flow using a radio link control (RLC) acknowledged mode (AM) [¶0050 teaches multicast bearer being negotiated, ¶0054 being for RLC AM mode, ¶0055-56 further teaches receiving a status polling considered a configuration for multicast bearer, configuring a group of receivers]; determine an adjustment of an RLC AM transmission window of the network entity, the RLC AM transmission window being adjusted based on retransmission of RLC packets associated with the multicast or broadcast traffic flow [¶0062 teaches a forced synchronization when high number of transmission errors, stopping retransmissions, ¶0064 forced synchronization wherein synchronization is to align transmitter windows and receiver windows that have been adjusted, indicating an adjustment to the sliding window, further shown in ¶0082 transmission window is moved triggering a synchronization]; and transmit, to one or more UEs of the set of UEs, an indication of the adjustment of the RLC AM transmission window [Figure 5, 501, ¶0085-96, ¶0113 teaches first indication sent with adjustment including SN number corresponding to window adjustment];
receive an RLC status report, indicating one or more negative acknowledgments (NACKs) for one or more RLC packets, based at least in part on at least one of [¶0032 reply to poll message, indicate transmission status in a status message from receivers, ¶0055 teaches further poll requesting status from receivers, including NACK for packets ¶0052]: a quantity of unreceived bytes satisfying a threshold, or reception of a group-specific polling request that includes a addressing information associated with the UE [¶0052-55, ¶0032, status report sent in response to a group-specific polling request as the poll is addressed to a group of receivers thus the receiver match the poll request to themselves to know to respond with the NACK information].
Sachs teaches moving the transmission window in the event of bad channel conditions and triggering synchronization of the transmission and receive windows based on a number of retransmissions ¶0066 but does not teach clearly teach transmission window adjustment based on retransmissions however Wang teaches an adjustment of a transmission window of a network entity, the transmission window being adjusted based at least in part on a threshold quantity of retransmission of packets being satisfied [¶0111, “When the network device retransmits the first data packet, if the number of times of retransmission of the first data packet reaches a second threshold, it is confirmed that the first data packet is accurately received by the at least one terminal device, and the network device moves the send window”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachs such that adjustments occur in response to retransmission threshold being reached as in Wang. Sachs teaches adjusting a transmission window and it would be obvious to modify Wang to specify adjusting based on a retransmission maximum as in Wang who teaches these methods allow “the reliability of service data transmission is thereby ensured” ¶0024.
Sachs teaches group addressing for a polling request but not specifically an identifier matching that of the UE however ‘727 teaches more specifically polling request concept where a group-specific polling request that includes a value that matches at least a portion of an identifier associated with the UE [¶0069 poll frame sent to UE with a group ID requesting feedback information ¶0042-43 group IDs allow recipients to determine if intended receiver as group ID matches value of group ID associate with receiver].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the group polling message in Sachs specifically address a group ID that matches a group ID assigned to a recipient. Sachs teaches ¶0032-33 that the poling request is addressed to a group of terminals to prompt them to respond, which suggests that the request includes an identifier allowing it to address specific recipients comprising a group i.e. includes a value that matches a value associated with the group. This can be e.g. a group ID known to both sides and thus it would have been obvious to specify a value being a group ID as in ‘727 to enable devices to learn if it is an intended recipient as in ¶0042-43 of Wang and avoid transmitting. 

Regarding claim 29, Sachs-Wang-‘727 teaches:
The base station of claim 28, wherein the one or more processors, when determining the adjustment of the RLC AM transmission window, are configured to determine the adjustment based at least in part on expiration of a timer [Sachs ¶0024 timer expires, cause synchronization as in ¶0062-66 involving adjustment of transmission window], or reception of a hybrid automatic repeat request failure indication from a medium access control layer, or transmitting a threshold number of retransmissions.

Regarding claim 30, Sachs-Wang-‘727 teaches:
The network entity of claim 28 wherein the one or more processors are further configured to: transmit a polling request to the one or more UEs, wherein the polling request is associated with at least one of: a condition, for the multicast or broadcast traffic flow, that controls whether a UE responds to the polling request with an RLC status report [Sachs ¶0055-56, transmitter requests status with condition, POLL, to prompt response with status report, being STATUS indicating ACK or NACK information ¶0056-60], or a value, included in the polling request, that controls whether the UE responds to the polling request with the RLC status report based at least in part on the value matching at least a portion of an identifier associated with the UE. 

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (“Sachs”) (US 20060154603 A1) in view of Wang (US 20220109636 A1), Wang et al. (US 20170317727 A1, hereinafter ‘727) and Sammour et al. (“Sammour”) (US 20080043619 A1).

Regarding claim 6, Sachs-Wang-‘727 teaches:
The method of claim 3.
Sachs teaches adjustment indication but does not teach periodic however Sammour teaches wherein the indication of the adjustment of the RLC AM transmission window of the base station is received periodically or based at least in part on a quantity of retransmissions of the RLC packets [¶0052, information on receive window for ARQ updated periodically]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the indication in Sachs may be sent periodically. Sachs teaches an indication and it would have been obvious to modify Sachs to teach periodic updates as in Sammour in order to maintain synchronization and prevent stalling ¶0052.

Regarding claim 16, Sachs-Wang-‘727 teaches:
The method of claim 12.
Sachs teaches adjustment indication but does not teach periodic however Sammour teaches wherein the indication of the adjustment of the RLC AM transmission window is transmitted periodically or based at least in part on a number of retransmissions of the RLC packets [¶0052, information on receive window for ARQ updated periodically]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the indication in Sachs may be sent periodically. Sachs teaches an indication and it would have been obvious to modify Sachs to teach periodic updates as in Sammour in order to maintain synchronization and prevent stalling ¶0052.

Claim 9-10, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (“Sachs”) (US 20060154603 A1) in view of Wang (US 20220109636 A1), Wang et al. (US 20170317727 A1, hereinafter ‘727) and Kim et al. (“Kim”) (US 20190253926 A1).

Regarding claim 9, Sachs-Wang-‘727 teaches;
The method of claim 1.
Sachs teaches assembly of RLC packets but does not expressly teach in-order or out-of-order however Kim teaches further comprising: determining whether to use in-sequence delivery or out-of-sequence delivery to deliver the RLC packets to a packet data convergence protocol (PDCP) layer of the UE based at least in part on the configuration for the MRB; and delivering the RLC packets to the PDCP layer in sequence or out of sequence based at least in part on determining whether to use in-sequence delivery or out-of-sequence delivery to deliver the RLC packets to the PDCP layer [¶0288, out-of-order sequence delivery configured at RLC where packets are transferred to upper layer regardless of sequence, layers shown in Figure 2D, 2d-10, and see ¶0275-286, RLC performs functions of out-of-sequence deliver and duplicate detection considered to mean that duplication may be configured as in ¶0305, thus duplication may be configured and out-of-order / in-sequence delivery is determined based on the mode configured, considered at least under broadest reasonable interpretation to be “based at least in part” on the bearer configuration as the claim does not specify which delivery type corresponds to which configuration being configured, only that a determination of in-sequence or out-of-sequence can happen while certain configurations are configured, supported in Kim].
It would have been obvious to one of ordinary skill in the art before the effective filing dates of the claimed invention to specify in Sachs that in-sequence or out-of-sequence may be determined. Sachs teaches delivery but not determining in-order or out-of-order and it would have been obvious to specify this determination of delivery as in Kim as the claim only specifies that the determination is based in some way on there being a certain bearer configured, and Kim teaches that duplication is configured and a determination of in-sequence or out-of-sequence delivery may be determined thus there is at least a relationship between these characteristics as in Kim who teaches this allows for more efficient operation of PDCP entity and RLC when packet duplication activated ¶0002.

Regarding claim 10, Sachs-Wang-‘727-Kim teaches:
The method of claim 9 wherein determining whether to use in-sequence delivery or out-of-sequence delivery to deliver the RLC packets to the PDCP layer comprises determining whether to use in-sequence delivery or out-of-sequence delivery based at least in part on whether downlink PDCP duplication is configured for the MRB [Kim ¶0288, out-of-order sequence deliver configured at RLC where packets are transferred to upper layer regardless of sequence, layers shown in Figure 2D, 2d-10, and see ¶0275-286, RLC performs functions of out-of-sequence deliver and duplicate detection considered to mean that duplication may be configured as in ¶0305, thus duplication may be configured and out-of-order / in-sequence delivery is determined based on the mode configured, considered at least under broadest reasonable interpretation to be “based at least in part” on duplication configured as the claim does not specify which delivery type corresponds to duplication being configured, only that a determination of in-sequence or out-of-sequence can happen while duplication is configured, supported in Kim, see rationale for combination as in claim 9].

Regarding claim 26, Sachs-Wang-‘727 teaches:
The UE of claim 23.
Sachs teaches assembly of RLC packets but does not expressly teach in-order or out-of-order however Kim teaches wherein the one or more processors are further configured to: determine whether to use in-sequence delivery or out-of-sequence delivery to deliver the RLC packets to a packet data convergence protocol (PDCP) layer of the UE based at least in part on the configuration for the MRB; and deliver the RLC packets to the PDCP layer in sequence or out of sequence based at least in part on determining whether to use in-sequence delivery or out-of-sequence delivery to deliver the RLC packets to the PDCP layer [¶0288, out-of-order sequence delivery configured at RLC where packets are transferred to upper layer regardless of sequence, layers shown in Figure 2D, 2d-10, and see ¶0275-286, RLC performs functions of out-of-sequence deliver and duplicate detection considered to mean that duplication may be configured as in ¶0305, thus duplication may be configured and out-of-order / in-sequence delivery is determined based on the mode configured, considered at least under broadest reasonable interpretation to be “based at least in part” on the bearer configuration as the claim does not specify which delivery type corresponds to which configuration being configured, only that a determination of in-sequence or out-of-sequence can happen while certain configurations are configured, supported in Kim].
It would have been obvious to one of ordinary skill in the art before the effective filing dates of the claimed invention to specify in Sachs that in-sequence or out-of-sequence may be determined. Sachs teaches delivery but not determining in-order or out-of-order and it would have been obvious to specify this determination of delivery as in Kim as the claim only specifies that the determination is based in some way on there being a certain bearer configured, and Kim teaches that duplication is configured and a determination of in-sequence or out-of-sequence delivery may be determined thus there is at least a relationship between these characteristics as in Kim who teaches this allows for more efficient operation of PDCP entity and RLC when packet duplication activated ¶0002.

Examiner’s Note
	Examiner recommends clarifying claim 10 to specify which delivery method is used when PDCP duplication is configured, for example, reciting in response to downlink PDCP duplication being configured, using out-of-sequence delivery, and in response to downlink PDCP duplication not being configured, using in-sequence. Otherwise, the claim appears to recite that a determination of one of the two is related to duplication being configured, which is support by both duplication being configured and one of in-sequence or out-of-sequence being used, and thus Examiner recommends the above clarification.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180324642 ¶0208.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478